Exhibit 10.1

 

Execution Copy

 

BEACON POWER CORPORATION

 

Common Stock

(par value $0.01 per share)

 

At Market Issuance Sales Agreement

 

August 23, 2011

 

McNicoll, Lewis & Vlak LLC

1251 Avenue of the Americas

41st Floor

New York, NY 10020

 

Ladies and Gentlemen:

 

Beacon Power Corporation, a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with McNicoll, Lewis & Vlak LLC (“MLV”), as
follows:

 

1.                                       Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement and on
the terms and subject to the conditions set forth herein, it may issue and sell
through MLV up to $25 million of shares (the “Placement Shares”) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”);
provided, however, that in no event shall the Company issue or sell through MLV
such number of Placement Shares that would (a) exceed the number of shares (or,
if applicable, aggregate offering price) of Common Stock registered on the
Registration Statement (as defined below) pursuant to which the offering will be
made or (b) exceed the number of authorized but unissued shares of the Company’s
Common Stock (the “Maximum Amount”).  Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitations
set forth in this Section 1 on the amount of Placement Shares issued and sold
under this Agreement shall be the sole responsibility of the Company and that
MLV shall have no obligation in connection with such compliance.  The issuance
and sale of Placement Shares through MLV will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and to be
declared effective by the Securities and Exchange Commission (the “Commission”),
although nothing in this Agreement shall be construed as requiring the Company
to use the Registration Statement to issue any Placement Shares.

 

The Company has filed with the Commission, in accordance with the provisions of
the Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations thereunder (the “Securities Act Regulations”), a registration
statement on Form S-3, including one or more base prospectuses, relating to
certain securities, including the Placement Shares, to be issued from time to
time by the Company, and which incorporates by reference documents that the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations thereunder (the “Exchange Act Regulations”).  The Company
will, if necessary, prepare a prospectus supplement to the base prospectus
included as part of such registration statement specifically relating to the
Placement Shares (the “Prospectus Supplement”).  The Company will

 

--------------------------------------------------------------------------------


 

furnish to MLV, for use by MLV, copies of the base prospectus included as part
of such registration statement, as supplemented, if at all, by the Prospectus
Supplement.  Except where the context otherwise requires, such registration
statement, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b) of
the Securities Act Regulations and deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act Regulations, is herein
called the “Registration Statement.”  The base prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such base prospectus and/or Prospectus Supplement have most recently
been filed by the Company with the Commission pursuant to Rule 424(b) of the
Securities Act Regulations is herein called the “Prospectus.”  Any reference
herein to the Registration Statement, the Prospectus or any amendment or
supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or the Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein (the “Incorporated Documents”).

 

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

 

2.                                       Placements.  Each time that the Company
wishes to issue and sell Placement Shares hereunder (each, a “Placement”), it
will notify MLV by email notice (or other method mutually agreed to in writing
by the Parties), a form of which notice is attached hereto as Schedule 1 (a
“Placement Notice”), of the proposed terms for such Placement, which shall at a
minimum include the number of Placement Shares, the time period during which
sales are requested to be made, any limitation on the number of Placement Shares
that may be sold in any one Trading Day and any minimum price below which sales
may not be made.  The Placement Notice shall originate from any of the
individuals from the Company set forth on Schedule 3 (with a copy to each of the
other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from MLV set forth on Schedule 3, as such
Schedule 3 may be amended from time to time.  The Placement Notice shall be
effective unless and until (i) MLV declines to accept the terms contained
therein for any reason, in its sole discretion, (ii) the entire amount of the
Placement Shares thereunder have been sold, (iii) the Company suspends or
terminates the Placement Notice or (iv) the Agreement has been terminated under
the provisions of Section 13.  The amount of compensation to be paid by the
Company to MLV in connection with the sale of the Placement Shares shall be
calculated in accordance with the terms set forth in Schedule 2 (the
“Compensation”).  It is expressly acknowledged and agreed that neither the
Company nor MLV will have any obligation whatsoever with respect to a Placement
or any Placement Shares unless and until the Company delivers a Placement Notice
to MLV and MLV does not decline such Placement Notice pursuant to the terms set
forth above, and then only upon the terms specified therein and herein.  In the
event of a conflict between the terms of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

 

2

--------------------------------------------------------------------------------


 

3.                                       Sale of Placement Shares by MLV.

 

(a)                                  Subject to the terms and conditions of this
Agreement, MLV, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the NASDAQ Capital Market (the “Exchange”), to sell the Placement
Shares up to the amount specified, and otherwise in accordance with the terms of
such Placement Notice.  MLV will provide written confirmation to the Company no
later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
compensation payable by the Company to MLV pursuant to Schedule 2 with respect
to such sales, and the Net Proceeds (as defined below) payable to the Company,
with an itemization of the deductions made by MLV (as set forth in Section 5(b))
from the gross proceeds that it receives from such sales.  Subject to the terms
of the Placement Notice, MLV agrees that all sales of Placement Shares by MLV
will be made only by methods deemed to be an “at the market” offering as defined
in Rule 415 of the Securities Act Regulations, including without limitation
sales made directly on the Exchange, on any other existing trading market for
the Common Stock or to or through a market maker.  Subject to the terms of a
Placement Notice, MLV may also sell Placement Shares by any other method
permitted by law and the rules and regulations of the Exchange, including but
not limited to in privately negotiated transactions, subject to prior written
approval by the Company.  “Trading Day” means any day on which Common Stock is
purchased and sold on the Exchange.

 

(b)                                 During the term of this Agreement, neither
MLV nor any of its affiliates or subsidiaries shall engage, either directly or
indirectly, in (i) any short sale of any security of the Company, (ii) any sale
of any security of the Company that MLV does not own or any sale which is
consummated by the delivery of a security of the Company borrowed by, or for the
account of, MLV or (iii) any market making, bidding, purchasing, stabilization
or other trading activity with regard to the Common Stock, or attempting to
induce another person to do any of the foregoing, if such activity would be
prohibited under Regulation M or other anti-manipulation rules under the
Securities Act.  Neither MLV nor any of its affiliates or subsidiaries shall
engage in any proprietary trading or trading for MLV’s (or its affiliates’ or
subsidiaries’) own account. The Company acknowledges and agrees that (i) there
can be no assurance that MLV will be successful in selling Placement Shares,
(ii) MLV will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by MLV to use its commercially reasonable efforts consistent with its
normal trading and sales practices and applicable law and regulations to sell
such Placement Shares as required under this Agreement and (iii) MLV shall be
under no obligation to purchase Placement Shares on a principal basis pursuant
to this Agreement, except as otherwise agreed by MLV and the Company, and then
only to the extent permitted by law and the rules and regulations of the
Exchange.

 

4.                                       Suspension of Sales.  The Company or
MLV may, upon notice to the other party in writing (including by email
correspondence to each of the individuals of the other Party set forth on
Schedule 3, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the

 

3

--------------------------------------------------------------------------------


 

individuals of the other Party set forth on Schedule 3), suspend any sale of
Placement Shares; provided, however, that such suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice.  Each of the parties agrees that
no such notice under this Section 4 shall be effective against any other party
unless it is made to one of the individuals named on Schedule 3 hereto, as such
Schedule may be amended from time to time.

 

5.                                       Settlement.

 

(a)                                  Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date”).  The amount of proceeds to be
delivered to the Company on a Settlement Date against receipt of the Placement
Shares sold (the “Net Proceeds”) will be equal to the aggregate sales price
received by MLV, after deduction for (i) MLV’s Compensation for such sales
payable by the Company pursuant to Section 2 hereof, and (ii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.

 

(b)                                 Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting MLV’s or
its designee’s account (provided MLV shall have given the Company written notice
of such designee a reasonable period of time prior to the Settlement Date) at
The Depository Trust Company through its Deposit and Withdrawal at Custodian
System (“DWAC”) or by such other means of delivery as may be mutually agreed
upon by the parties hereto, which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form.  MLV will deliver the
related Net Proceeds in same day funds to an account designated by the Company
on, or prior to, the Settlement Date.  If the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date through no fault of MLV, the Company agrees that in addition to
and in no way limiting the rights and obligations set forth in
Section 11(a) hereto, it will (i) hold MLV harmless against any loss, claim,
damage, or reasonable documented expense (including reasonable documented legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company or its transfer agent (if applicable) and (ii) pay to MLV
(without duplication) any Commission to which it would otherwise have been
entitled absent such default.

 

(c)                                  Limitations on Offering Size.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares if, after giving effect to the sale of such Placement Shares,
the aggregate gross sales proceeds of Placement Shares sold pursuant to this
Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement, the Maximum Amount, (B)  the amount authorized from
time to time to be issued and sold under this Agreement by the Company’s board
of directors, a duly authorized committee thereof or a duly authorized executive
committee, and notified to MLV in writing or (C) the amount available for offer
and sale under the currently effective Registration Statement.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares pursuant to this Agreement at a price lower than the minimum
price authorized from time

 

4

--------------------------------------------------------------------------------


 

to time by the Company’s board of directors, a duly authorized committee thereof
or a duly authorized executive committee, and notified to MLV in writing.

 

6.                                       Representations and Warranties of the
Company.  The Company represents and warrants to, and agrees with MLV that as of
the date of this Agreement and as of each Applicable Time (as defined below),
unless such representation, warranty or agreement specifies a different time:

 

(a)                                  Registration Statement and Prospectus.  The
Company and, assuming no act or omission on the part of MLV that would make such
statement untrue, the transactions contemplated by this Agreement meet the
requirements for and comply with the conditions for the use of Form S-3 under
the Securities Act.  Prior to the time of the delivery of the first Placement
Notice hereunder, the Registration Statement will have been filed with the
Commission and will have been declared effective under the Securities Act.  The
Prospectus will name MLV as the agent in the section entitled “Plan of
Distribution.”  Prior to the time of delivery of the first Placement Notice
hereunder, no stop order of the Commission preventing or suspending any
Prospectus, or the effectiveness of the Registration Statement, will have been
issued, and no proceedings for such purpose will have been instituted by the
Commission.  The Registration Statement and, assuming no act or omission on the
part of MLV that would make such statement untrue, the offer and sale of
Placement Shares as contemplated hereby meet the requirements of Rule 415 under
the Securities Act and comply in all material respects with Rule 415.  Any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been so described or filed.  Copies
of the Registration Statement, the Prospectus, and any such amendments or
supplements and all documents incorporated by reference therein that were filed
with the Commission on or prior to the date of this Agreement have been
delivered, or are available through EDGAR, to MLV and its counsel.  The Company
has not distributed and, prior to the later to occur of each Settlement Date and
completion of the distribution of the Placement Shares, will not distribute any
offering material in connection with the offering or sale of the Placement
Shares other than the Registration Statement and the Prospectus and any Issuer
Free Writing Prospectus (as defined below) to which MLV has consented, any such
consent not to be unreasonably withheld, conditioned or delayed.  The Common
Stock is currently listed on the Exchange under the trading symbol “BCON”. 
Except as disclosed in the Registration Statement, including the Incorporated
Documents, the Company has not, in the 12 months preceding the date hereof,
received notice from the Exchange to the effect that the Company is not in
compliance with the listing or maintenance requirements.  Except as disclosed in
the Registration Statement, including the Incorporated Documents, or the
Prospectus, the Company has no reason to believe that it will not in the
foreseeable future continue to be in compliance with all such listing and
maintenance requirements.

 

(b)                                 No Misstatement or Omission.  The
Registration Statement as of its effective date, and the Prospectus, and any
amendment or supplement thereto, on the date of such Prospectus or amendment or
supplement, conformed and will conform in all material respects with the
requirements of the Securities Act.  At each Settlement Date, the Registration
Statement and the Prospectus, as of such date, will conform in all material
respects with the requirements of the Securities Act.  The Registration
Statement, when it became, did not, and will not, contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or

 

5

--------------------------------------------------------------------------------


 

necessary to make the statements therein not misleading.  The Prospectus and any
amendment and supplement thereto, on the date thereof and at each Applicable
Time, did not or will not include an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The documents
incorporated by reference in the Prospectus did not, and any further documents
filed and incorporated by reference therein will not, when filed with the
Commission, contain an untrue statement of a material fact or omit to state a
material fact required to be stated in such document or necessary to make the
statements in such document, in light of the circumstances under which they were
made, not misleading.  The foregoing shall not apply to statements in, or
omissions from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by MLV expressly for use therein.

 

(c)                                  Conformity with Exchange Act.  The
documents incorporated by reference in the Registration Statement, the
Prospectus or any amendment or supplement thereto, when such documents were or
are filed with the Commission under the Exchange Act, conformed or will conform
in all material respects with the requirements of the Exchange Act, as
applicable.

 

(d)                                 Financial Information.  The financial
statements of the Company included or incorporated by reference in the
Registration Statement and the Prospectus, together with the related notes and
schedules, complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates indicated and the results of operations and cash flows of the Company for
the periods specified (subject, in the case of unaudited statements, to normal
year-end audit adjustments which will not be material, either individually or in
the aggregate); the other financial data with respect to the Company contained
or incorporated by reference in the Registration Statement and the Prospectus
are accurately and fairly presented and prepared on a basis consistent with the
financial statements and books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement, or the Prospectus
that are not included or incorporated by reference as required; the Company does
not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations), not described in the Registration
Statement (including the exhibits thereto), and the Prospectus which are
required to be described in the Registration Statement or the Prospectus
(including exhibits thereto and Incorporated Documents); and all disclosures
contained or incorporated by reference in the Registration Statement and the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply in all material respects
with Regulation G of the Exchange Act and Item 10 of Regulation S-K under the
Securities Act, to the extent applicable.

 

(e)                                  Conformity with EDGAR Filing.  The
Prospectus delivered to MLV for use in connection with the sale of the Placement
Shares pursuant to this Agreement will be

 

6

--------------------------------------------------------------------------------


 

identical to the versions of the Prospectus created to be transmitted to the
Commission for filing via EDGAR, except to the extent permitted by Regulation
S-T.

 

(f)                                    Organization.  The Company is, and will
be, duly organized, validly existing as a corporation and in good standing under
the laws of its jurisdiction of organization.  The Company is, and will be, duly
qualified as a foreign corporation for transaction of business and in good
standing under the laws of each other jurisdiction in which its ownership or
lease of property or the conduct of its businesses requires such qualification,
and has all corporate power and authority necessary to own or hold its
properties and to conduct its businesses as described in the Registration
Statement and the Prospectus, except where the failure to be so qualified or in
good standing or have such power or authority would not, individually or in the
aggregate, have or reasonably be expected to have, a material adverse effect on
the business, operations, properties, financial condition, prospects or results
of operations of the Company taken as a whole, or prevent or materially
interfere with consummation of the transactions contemplated hereby (a “Material
Adverse Effect”).

 

(g)                                 Subsidiaries.  The subsidiaries set forth on
Exhibit 6(g) hereto are the Company’s only subsidiaries. Except as set forth in
the Registration Statement and in the Prospectus, the Company owns, directly or
indirectly, all of the equity interests of the Subsidiaries free and clear of
any lien, charge, security interest, encumbrance, right of first refusal or
other restriction, and all the equity interests of the Subsidiaries are validly
issued and are fully paid, nonassessable and free of preemptive and similar
rights.

 

(h)                                 No Violation or Default.  Except as set
forth in the Registration Statement or the Prospectus, the Company is not (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company is a party
or by which the Company is bound or to which any of the property or assets of
the Company is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority having jurisdiction over the Company, except, in the
case of each of clauses (ii) and (iii) above, for any such violation or default
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.   The execution and delivery of this Agreement by the
Company and the performance of its obligations hereunder shall not cause a
default under any agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is subject, except for any such default that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(i)                                     No Material Adverse Change.  Subsequent
to the respective dates as of which information is given in the Registration
Statement and the Prospectus, there has not been (i) any Material Adverse
Effect, (ii) other than this Agreement, any transaction which is material to the
Company taken as a whole, (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company which is material to the Company taken as a whole, (iv) any material
change in the capital stock (other than (a) as a result of the sale of Placement
Shares, (b) as described in a proxy statement filed on Schedule

 

7

--------------------------------------------------------------------------------


 

14A or a Registration Statement on Form S-4 and otherwise publicly announced, or
(c) changes in the number of outstanding shares of Common Stock of the Company
due to the issuance of shares upon the exercise, redemption or conversion of, or
payment of in-kind dividends on, or conversion of securities exercisable or
redeemable for, or convertible into, shares of Common Stock outstanding on the
date hereof, or the vesting of restricted stock units outstanding on the date
hereof) or outstanding long-term indebtedness of the Company, (v) any dividend
or distribution of any kind declared, paid or made on the capital stock of the
Company, other than in each case above (A) in the ordinary course of business,
(B) as otherwise disclosed in the Registration Statement or Prospectus
(including any document deemed incorporated by reference therein) or (C) where
such matter, item, change, or development would not make the statements in the
Registration Statement or the Prospectus contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading;

 

(j)                                     Capitalization.  The issued and
outstanding shares of capital stock of the Company have been validly issued, are
fully paid and non-assessable.  The Company has an authorized, issued and
outstanding capitalization as set forth in the Registration Statement and the
Prospectus as of the dates referred to therein (other than the grant of
additional options or restricted stock units or stock awards under the Company’s
existing stock incentive plans, or changes in the number of outstanding Common
Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding or as a result of the issuance of Placement Shares) and such
authorized capital stock conforms in all material respects to the description
thereof set forth in the Registration Statement and the Prospectus.  Except as
disclosed in or contemplated by the Registration Statement or the Prospectus, as
of the date referred to therein, the Company did not have reserved or available
for issuance any shares of Common Stock in respect of options, or any rights or
warrants to subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

 

(k)                                  Authorization; Enforceability.  The Company
has full legal right, power and authority to enter into this Agreement and
perform the transactions contemplated hereby.  This Agreement has been duly
authorized, executed and delivered by the Company and is a legal, valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification and contribution provisions of Section 11 hereof may be limited
by federal or state securities laws and public policy considerations in respect
thereof.

 

(l)                                     Authorization of Placement Shares.  The
Placement Shares, when issued and delivered pursuant to the terms approved by
the board of directors of the Company or a duly authorized committee thereof, or
a duly authorized executive committee, against payment therefor as provided
herein, will be duly and validly authorized and issued and fully paid and
nonassessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim (other than any pledge, lien, encumbrance, security
interest or other claim arising from an act or omission of MLV or a purchaser),
including any statutory or contractual preemptive rights,

 

8

--------------------------------------------------------------------------------


 

resale rights, rights of first refusal or other similar rights, and will be
registered pursuant to Section 12 of the Exchange Act.  The Placement Shares,
when issued, will conform in all material respects to the description thereof
set forth in or incorporated into the Prospectus.

 

(m)                               No Consents Required.  No consent, approval,
authorization, order, registration or qualification of or with any court or
arbitrator or any governmental or regulatory authority having jurisdiction over
the Company is required for the execution, delivery and performance by the
Company of this Agreement, or the issuance and sale by the Company of the
Placement Shares as contemplated hereby, except for the registration of the
Placement Shares under the Securities Act, and such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under the Exchange Act and applicable state securities laws or by the by-laws
and rules of the Financial Industry Regulatory Authority (“FINRA”) or the
Exchange in connection with the sale of the Placement Shares by MLV.

 

(n)                                 No Preferential Rights.  Except as set forth
in the Registration Statement or the Prospectus, (i) no person, as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise, to cause the
Company to issue or sell to such Person any Common Stock or shares of any other
capital stock or other securities of the Company (other than upon the exercise
of options or warrants to purchase Common Stock, upon the vesting of restricted
stock units, or upon the exercise of options or vesting of restricted stock
units that may be granted from time to time under the Company’s stock incentive
plans), (ii) no Person has any preemptive rights, rights of first refusal, or
any other rights (whether pursuant to a “poison pill” provision or otherwise) to
purchase any Common Stock or shares of any other capital stock or other
securities of the Company from the Company which have not been duly waived with
respect to the offering contemplated hereby, and (iii) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise, except for such
rights as have been waived on or prior to the date hereof.

 

(o)                                 Independent Registered Public Accounting
Firm. Miller Wachman LLP (the “Accountant”), whose report on the financial
statements of the Company is filed with the Commission as part of the Company’s
most recent Annual Report on Form 10-K filed with the Commission and
incorporated into the Registration Statement, are and, during the periods
covered by their report, were an independent public registered accounting firm
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States).  To the Company’s knowledge, the Accountant is
not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the Company.

 

(p)                                 No Litigation.  Except as set forth in the
Registration Statement or the Prospectus, there are no legal, governmental or
regulatory actions, suits or proceedings pending, nor, to the Company’s
knowledge, any legal, governmental or regulatory investigations, to which the
Company is a party or to which any property of the Company is the subject that,
individually or in the aggregate, if determined adversely to the Company, would
reasonably be expected to

 

9

--------------------------------------------------------------------------------


 

have a Material Adverse Effect or materially and adversely affect the ability of
the Company to perform its obligations under this Agreement (collectively, the
“Actions”); to the Company’s knowledge, no such Actions are threatened by any
governmental or regulatory authority or threatened by others that, individually
or in the aggregate, if determined adversely to the Company, would reasonably be
expected to have a Material Adverse Effect; and (i) there are no current or
pending legal, governmental or regulatory actions, suits, proceedings or, to the
Company’s knowledge, investigations that are required under the Securities Act
to be described in the Prospectus that are not described in the Prospectus; and
(ii) there are no contracts or other documents that are required under the
Securities Act to be filed as exhibits to the Registration Statement that are
not so filed.

 

(q)                                 Licenses and Permits.  Except as set forth
in the Registration Statement or the Prospectus, the Company possesses or has
obtained, all governmental licenses, certificates, consents, orders, approvals,
permits and other authorizations necessary for the ownership or lease of its
properties or the conduct of its businesses as currently conducted and as
described in the Registration Statement and the Prospectus (the “Permits”),
except where the failure to possess, obtain or make the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Except as disclosed in the Registration Statement or the
Prospectus, the Company has not received written notice of any proceeding
relating to revocation or modification of any such Permit, except where such
revocation or modification would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(r)                                    No Material Defaults.  The Company has
not defaulted on any installment on indebtedness for borrowed money or on any
rental or one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.  The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental or one or more long-term leases.

 

(s)                                  Certain Market Activities.  Neither the
Company, nor, to the Company’s knowledge, any of its directors, officers or
controlling persons has taken, directly or indirectly, any action designed, or
that has constituted or might reasonably be expected to cause or result in,
under the Exchange Act or otherwise, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares.

 

(t)                                    Broker/Dealer Relationships.  Neither the
Company nor any of its related entities is required to register as a “broker” or
“dealer” in accordance with the provisions of the Exchange Act, and to the
Company’s knowledge, no officer or director of the Company is an associated
person of a FINRA registered broker-dealer firm.

 

(u)                                 No Reliance.  The Company has not relied
upon MLV or legal counsel for MLV for any legal, tax or accounting advice in
connection with the offering and sale of the Placement Shares.

 

10

--------------------------------------------------------------------------------


 

(v)                                 Taxes.  Except as disclosed in the
Registration Statement or the Prospectus, the Company has filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.  Except as otherwise disclosed in or contemplated by the Registration
Statement or the Prospectus, no tax deficiency has been determined adversely to
the Company which has had, or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.  The Company has no knowledge of
any federal, state or other governmental tax deficiency, penalty or assessment
which has been asserted or threatened against it which would have a Material
Adverse Effect.

 

(w)                               Title to Property.  Except as set forth in the
Registration Statement or the Prospectus, the Company has good and valid title
in fee simple to all items of real property and good and marketable title to all
personal property (excluding Intellectual Property, which is addressed below)
described in the Registration Statement or Prospectus as being owned by it that
are material to the business of the Company, in each case free and clear of all
liens, encumbrances and claims, except for any failure to have good and valid
title for any liens, encumbrances and claims that (i) do not materially
interfere with the use made of such property by the Company or (ii) would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(x)                                   Intellectual Property.  Except as set
forth in the Registration Statement or the Prospectus, to the Company’s
knowledge, the Company owns or possesses adequate enforceable rights to use all
patents, patent applications, trademarks (both registered and unregistered),
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary information, systems or procedures)
(collectively, the “Intellectual Property”), necessary for the conduct of its
business as conducted as of the date hereof, except to the extent that the
failure to own or possess adequate rights to use such Intellectual Property
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; except as disclosed in writing to MLV, the Company has
not received any written notice of any claim of infringement or conflict which
asserted Intellectual Property rights of others, which infringement or conflict
would reasonably be expected to result in a Material Adverse Effect; there are
no pending, or to the Company’s knowledge, threatened judicial proceedings or
interference proceedings against the Company challenging the Company’s rights in
or to or the validity of the scope of any of the Company’s material patents,
patent applications or proprietary information, except such proceedings that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; to the Company’s knowledge, no other entity or
individual has any right or claim in any of the Company’s owned, material
patents, patent applications or any patent to be issued therefrom by virtue of
any contract, license or other agreement entered into between such entity or
individual and the Company or by any non-contractual obligation of the Company,
other than by written licenses granted by the Company, except for such right or
claim that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; the Company has not received any written
notice of any claim challenging the rights of the Company in or to any
Intellectual Property owned,

 

11

--------------------------------------------------------------------------------


 

licensed or optioned by the Company which claim would reasonably be expected to
result in a Material Adverse Effect.

 

(y)                                 Environmental Laws.  Except as set forth in
the Registration Statement or the Prospectus, the Company (i) is in compliance
with any and all applicable federal, state, local and foreign laws, rules,
regulations, decisions and orders relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (collectively, “Environmental Laws”); (ii) has received and is
in compliance with all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its businesses as described in the
Registration Statement and the Prospectus; and (iii) has not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except, in the case of any of clauses (i), (ii) or (iii) above,
for any such failure to comply or failure to receive required permits, licenses,
other approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(z)                                   Disclosure Controls.  The Company
maintains systems of internal accounting controls designed to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Since the date of the latest audited
financial statements of the Company included in the Prospectus, there has been
no change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting (other than as set forth in the
Prospectus).  Except as set forth in the Registration Statement or the
Prospectus, since the end of the Company’s most recent audited fiscal year,
there has been (A) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(aa)                            Sarbanes-Oxley.  Except as set forth in the
Registration Statement or Prospectus, there is and has been no failure on the
part of the Company or, to the knowledge of the Company, any of the Company’s
directors or officers, in their capacities as such, to comply with any
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder.  Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission.  For purposes of the preceding sentence, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in the Sarbanes-Oxley Act.

 

12

--------------------------------------------------------------------------------


 

(bb)                          Finder’s Fees.  The Company has not incurred any
liability for any finder’s fees, brokerage commissions or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to MLV pursuant to this Agreement.

 

(cc)                            Labor Disputes.  Except as set forth in the
Registration Statement or the Prospectus, no labor disturbance by or dispute
with employees of the Company exists or, to the knowledge of the Company, is
threatened which would reasonably be expected to result in a Material Adverse
Effect.

 

(dd)                          Investment Company Act.  The Company is not, and
after giving effect to the offering and sale of the Placement Shares, will not
be an “investment company” or an entity “controlled” by an “investment company,”
as such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

(ee)                            Off-Balance Sheet Arrangements.  There are no
transactions, arrangements and other relationships between and/or among the
Company, and/or, to the knowledge of the Company, any of its affiliates and any
unconsolidated entity, including, but not limited to, any structural finance,
special purpose or limited purpose entity (each, an “Off Balance Sheet
Transaction”) that would reasonably be expected to affect materially the
Company’s liquidity or the availability of or requirements for its capital
resources, including those Off Balance Sheet Transactions described in the
Commission’s Statement about Management’s Discussion and Analysis of Financial
Conditions and Results of Operations (Release Nos. 33-8056; 34-45321; FR-61), in
each case that are required to be described in the Prospectus which have not
been described as required.

 

(ff)                                Underwriter Agreements.  The Company is not
a party to any agreement with an agent or underwriter for any other
“at-the-market” transaction.

 

(gg)                          ERISA.  Except as set forth in the Registration
Statement or the Prospectus, to the knowledge of the Company, (i) each material
employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company (other than a
Multiemployer Plan, within the meaning of Section 3(37) of ERISA) for employees
or former employees of the Company has been maintained in material compliance
with its terms and the requirements of any applicable statutes, orders,
rules and regulations, including but not limited to ERISA and the Internal
Revenue Code of 1986, as amended (the “Code”); (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred which would result in a material liability to the Company with respect
to any such plan (excluding transactions effected pursuant to a statutory or
administrative exemption); and (iii) for each such plan that is subject to the
funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions) equals
or exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions, other than, in the case of (i), (ii) and
(iii) above, as would not reasonably be expected to have a Material Adverse
Effect.

 

13

--------------------------------------------------------------------------------


 

(hh)                          Margin Rules.  The Company does not own any
“margin securities” as that term is defined in Regulation U of the Board of
Governors of the Federal Reserve System (the “Federal Reserve Board”), and none
of the proceeds of the sale of the Placement Shares will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security, for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Placement Shares to be considered a “purpose credit”
within the meanings of Regulation T, U or X of the Federal Reserve Board.

 

(ii)                                  Insurance.  Except as set forth in the
Registration Statement or the Prospectus, the Company maintains insurance in
such amounts and covering such risks as the Company reasonably believes are
adequate for its business and customary for companies of similar size engaged in
similar businesses in similar industries.

 

(jj)                                  No Improper Practices.  Except as set
forth in the Registration Statement or the Prospectus, (i) no relationship,
direct or indirect, exists between or among the Company or, to the Company’s
knowledge, any affiliate, on the one hand, and the directors, officers and
stockholders of the Company on the other hand, that is required by the
Securities Act to be described in the Registration Statement and the Prospectus
that is not so described; (ii) no relationship, direct or indirect, exists
between or among the Company or any affiliate, on the one hand, and the
directors, officers, stockholders or directors of the Company, on the other
hand, that is required by the rules of FINRA to be described in the Registration
Statement and the Prospectus that is not so described; (iii) except as described
in the Prospectus, there are no material outstanding loans or advances or
material guarantees of indebtedness by the Company to or for the benefit of any
of its officers or directors or any of the members of the families of any of
them; (iv) the Company has not offered, or caused any placement agent to offer,
Common Stock to any person with the intent to influence unlawfully (A) a
customer or supplier of the Company to alter the customer’s or supplier’s level
or type of business with the Company or (B) a trade journalist or publication to
write or publish favorable information about the Company or any of its products
or services, and, (v) neither the Company nor, to the Company’s knowledge, any
employee or agent of the Company has made any payment of funds of the Company or
received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement or the Prospectus.

 

(kk)                            Status Under the Securities Act.  The Company
was not and is not an ineligible issuer as defined in Rule 405 under the
Securities Act at the times specified in Rules 164 and 433 under the Securities
Act in connection with the offering of the Placement Shares.

 

(ll)                                  No Conflict in an Issuer Free Writing
Prospectus. Any Issuer Free Writing Prospectus, as of its issue date and at each
Applicable Time through the completion of any Placement for which such Issuer
Free Writing Prospectus is used or deemed used, will not include any information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement or the Prospectus, including any incorporated
document deemed to be a part thereof that has not been superseded or modified. 
The foregoing sentence does not apply to statements in or omission from any
Issuer Free Writing Prospectus based upon and in

 

14

--------------------------------------------------------------------------------


 

conformity with written information furnished to the Company by MLV specifically
for use therein.

 

(mm)                      No Conflicts.  Neither the execution of this Agreement
by the Company, nor the issuance, offering or sale of the Placement Shares, nor
the consummation by the Company of any of the transactions contemplated herein
and therein, nor the compliance by the Company with the terms and provisions
hereof and thereof will conflict with, or will result in a breach of, any of the
terms and provisions of, or has constituted or will constitute a default under,
or has resulted in or will result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to the
terms of any contract or other agreement to which the Company is a party or to
which any of the property or assets of the Company is subject, except (i) such
conflicts, breaches or defaults as may have been waived and (ii) such conflicts,
breaches, defaults and liens, charges and encumbrances that would not reasonably
be expected to have a Material Adverse Effect; nor will such action result
(x) in any violation of the provisions of the certificate of incorporation or
bylaws of the Company, or (y) in any material violation of the provisions of any
statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company, except where such violation would not
reasonably be expected to have a Material Adverse Effect.

 

(nn)                          Stock Transfer Taxes.  On each Settlement Date,
all stock transfer or other taxes (other than income taxes) which are required
to be paid by the Company in connection with the sale and transfer of the
Placement Shares to be sold hereunder will be, or will have been, fully paid or
provided for by the Company and all laws imposing such taxes will be or will
have been fully complied with by the Company in all material respects.

 

(oo)                          Certificates. Any certificate in the form of
Exhibit 7(e) signed by an executive officer of the Company and delivered to MLV
or to counsel for MLV pursuant to or in connection with this Agreement shall be
deemed to be a representation and warranty by the Company to MLV under this
Agreement as to the matters set forth therein.

 

7.                                       Covenants of the Company.  The Company
covenants and agrees with MLV that:

 

(a)                                  Registration Statement Amendments.  After
the date of this Agreement and during any period in which a Prospectus relating
to any Placement Shares is required to be delivered by MLV under the Securities
Act (including in circumstances where such requirement may be satisfied pursuant
to Rule 172 under the Securities Act) (the “Prospectus Delivery Period”),
(i) the Company will notify MLV promptly of the time when any subsequent
amendment to the Registration Statement, other than documents incorporated by
reference, has been filed with the Commission and/or has become effective or any
subsequent supplement to the Prospectus, other than documents incorporated by
reference, has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information, (ii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus (except for documents incorporated by
reference) unless a copy thereof has been submitted to MLV within two business
days before the filing and MLV has not reasonably objected thereto within the
two business day period (provided, however, that (A) the failure of MLV to make
such objection shall not relieve the

 

15

--------------------------------------------------------------------------------


 

Company of any obligation or liability hereunder, or affect MLV’s right to rely
on the representations and warranties made by the Company in this Agreement and
(B) the Company has no obligation to provide MLV any advance copy of such filing
or to provide MLV an opportunity to object to such filing if such filing does
not name MLV or does not relate to the transactions contemplated hereunder;
provided, further, that the only remedy MLV shall have with respect to the
failure by the Company to provide MLV with such copy shall be to cease making
sales under this Agreement) and the Company will furnish to MLV at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iii) the Company will cause each
amendment or supplement to the Prospectus to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 424(b) of the Securities
Act or, in the case of any document to be incorporated therein by reference, to
be filed with the Commission as required pursuant to the Exchange Act, within
the time period prescribed (the determination to file or not file any amendment
or supplement with the Commission under this Section 7(a), based on the
Company’s reasonable opinion or reasonable objections, shall be made exclusively
by the Company).

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise MLV, promptly after it receives notice or obtains knowledge
thereof, of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation of any proceeding for any such purpose; and it will
promptly use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such a stop order should be issued. 
The Company will advise MLV promptly after it receives any request by the
Commission for any amendments to the Registration Statement or any amendment or
supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During the Prospectus Delivery Period, the Company will use its
reasonable best efforts to comply in all material respects with all requirements
imposed upon it by the Securities Act, as from time to time in force, and to
file on or before their respective due dates all reports and any definitive
proxy or information statements required to be filed by the Company with the
Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision
of or under the Exchange Act.  If the Company has omitted any information from
the Registration Statement pursuant to Rule 430A under the Securities Act, it
will use its reasonable best efforts to comply with the provisions of and make
all requisite filings with the Commission pursuant to said Rule 430A and to
notify MLV promptly of all such filings.  If during the Prospectus Delivery
Period any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during the Prospectus
Delivery Period  it is necessary to amend or supplement the Registration
Statement or Prospectus to comply with the Securities Act, the Company will
promptly notify MLV to suspend the offering of Placement Shares during such
period and the Company will promptly amend or supplement the Registration
Statement or Prospectus (at the expense of the Company) so as to

 

16

--------------------------------------------------------------------------------


 

correct such statement or omission or effect such compliance; provided, however,
that the Company may delay any such amendment or supplement if, in the judgment
of the Company, it is in the best interests of the Company to do so.

 

(d)                                 Listing of Placement Shares.  During the
Prospectus Delivery Period, the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on the Exchange and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as MLV reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to MLV and its counsel (at the expense of
the Company) copies of the Registration Statement, the Prospectus (including all
documents incorporated by reference therein) and all amendments and supplements
to the Registration Statement or Prospectus that are filed with the Commission
during the Prospectus Delivery Period (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as MLV may from time to time reasonably request and, at MLV’s request, will also
furnish copies of the Prospectus to each exchange or market on which sales of
the Placement Shares may be made; provided, however, that the Company shall not
be required to furnish any document (other than the Prospectus) to MLV to the
extent such document is available on EDGAR.

 

(f)                                    Earnings Statement.  The Company will
make generally available to its security holders as soon as practicable, but in
any event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                 Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

(h)                                 Notice of Other Sales.  Without the prior
written consent of MLV, the Company will not, directly or indirectly, offer to
sell, sell, contract to sell, grant any option to sell or otherwise dispose of
any Common Stock (other than the Placement Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the fifth (5th) Trading Day immediately prior to the date on which
any Placement Notice is delivered to MLV hereunder and ending on the fifth (5th)
Trading Day immediately following the final Settlement Date with respect to
Placement Shares sold pursuant to such Placement Notice (or, if the Placement
Notice has been terminated or suspended prior to the sale of all Placement
Shares covered by a Placement Notice, the date of such suspension or
termination); provided, however, that such restrictions will not be required in
connection with the Company’s issuance, grant or sale of (i) Common Stock,
options to purchase Common Stock, restricted stock units or stock awards or
Common Stock issuable upon the exercise of options or the vesting of restricted
stock units, pursuant to any employee or director stock incentive or benefits
plan, stock ownership plan or dividend reinvestment plan (but not Common Stock
subject to a waiver to exceed plan limits

 

17

--------------------------------------------------------------------------------


 

in its dividend reinvestment plan) of the Company whether now in effect or
hereafter implemented; (ii) Common Stock issuable upon conversion or redemption
of, or payment of in-kind dividends on, securities or the exercise of warrants,
options or other rights in effect or outstanding, and disclosed in filings by
the Company available on EDGAR or otherwise in writing to MLV; and (iii) Common
Stock, or securities convertible into or exercisable for Common Stock, offered
and sold in a privately negotiated transaction to vendors, customers, investors,
strategic partners or potential strategic partners who are qualified
institutional buyers or persons that are “accredited investors” within the
meaning of such term under Rule 501 under the Securities Act conducted in a
manner so as not to be integrated with the offering of Common Stock hereby.

 

(i)                                     Change of Circumstances.  The Company
will, at any time during the pendency of a Placement Notice, advise MLV promptly
after it shall have received notice or obtained knowledge thereof, of any
information or fact that would alter or affect in any material respect any
opinion, certificate, letter or other document required to be provided to MLV
pursuant to this Agreement.

 

(j)                                     Due Diligence Cooperation.  During the
term of this Agreement, the Company will cooperate with any reasonable due
diligence review conducted by MLV or its representatives in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices or such other
location mutually agreed to by the parties, as MLV may reasonably request.

 

(k)                                  Required Filings Relating to Placement of
Placement Shares.  The Company agrees that on such dates as the Securities Act
shall require, the Company will (i) file a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (the date of each and every filing under Rule 424(b), a “Filing Date”),
which prospectus supplement will set forth, within the relevant period, the
amount of Placement Shares sold through MLV, the Net Proceeds to the Company and
the compensation payable by the Company to MLV with respect to such Placement
Shares or, if any such prospectus supplement is not filed pursuant to
Rule 424(b), otherwise include such information in the Company’s Exchange Act
filings on such dates as shall be required by the Exchange Act, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market, if applicable.

 

(l)                                     Representation Dates; Certificate.  On
the date of this Agreement and each time during the term of this Agreement the
Company:

 

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

 

18

--------------------------------------------------------------------------------


 

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A that contains restated financial statements);

 

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

 

(iv) files a current report on Form 8-K containing amended audited financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”);

 

the Company shall furnish MLV (but in the case of clause (iv) above only if MLV
reasonably determines that the information contained in such Form 8-K is
material) with a certificate, in the form attached hereto as Exhibit 7(l).  The
requirement to provide a certificate under this Section 7(l) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K.  Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide MLV with a certificate under this Section 7(l), then before the
Company delivers the Placement Notice or MLV sells any Placement Shares, the
Company shall provide MLV with a certificate, in the form attached hereto as
Exhibit 7(l), dated the date of the Placement Notice.

 

(m)                               Legal Opinion.  On or prior to the date of the
first Placement Notice given hereunder, the Company shall cause to be furnished
to MLV written opinions of Edwards Angell Palmer & Dodge LLP (“Company
Counsel”), or other counsel reasonably satisfactory to MLV, in form and
substance reasonably satisfactory to MLV.  Thereafter, within five (5) Trading
Days of each Representation Date with respect to which the Company is obligated
to deliver a certificate in the form attached hereto as Exhibit 7(l) for which
no waiver is applicable, the Company shall cause to be furnished to MLV a
written letter of Company Counsel in form and substance reasonably satisfactory
to MLV.

 

(n)                                 Comfort Letter.  On or prior to the date of
the first Placement Notice given hereunder and within five (5) Trading Days of
each Representation Date, other than pursuant to Section 7(l)(iii), with respect
to which the Company is obligated to deliver a certificate in the form attached
hereto as Exhibit 7(l) for which no waiver is applicable, the Company shall
cause its independent accountants to furnish MLV a letter, dated as of such date
(the “Comfort Letter”), confirming that they are an independent registered
public accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information that would have
been included in the Initial Comfort Letter had it

 

19

--------------------------------------------------------------------------------


 

been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

 

(o)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of Placement Shares or (ii) sell, bid for, or
purchase the Placement Shares, or pay anyone any compensation for soliciting
purchases of the Placement Shares other than MLV.

 

(p)                                 No Offer to Sell.  Other than an Issuer Free
Writing Prospectus approved in advance by the Company and MLV in its capacity as
agent hereunder, neither MLV nor the Company (including its agents and
representatives, other than MLV in its capacity as such) will directly or
indirectly make, use, prepare, authorize, approve or refer to any Issuer Free
Writing Prospectus relating to the Placement Shares to be sold by MLV as agent
hereunder.

 

8.                                       Representations and Covenants of MLV. 
MLV represents and warrants that it is duly registered as a broker-dealer under
FINRA, the Exchange Act and the applicable statutes and regulations of each
state in which the Placement Shares will be offered and sold, except such states
in which MLV is exempt from registration or such registration is not otherwise
required.  MLV shall continue, for the term of this Agreement, to be duly
registered as a broker-dealer under FINRA, the Exchange Act and the applicable
statutes and regulations of each state in which the Placement Shares will be
offered and sold, except such states in which MLV is exempt from registration or
such registration is not otherwise required, during the term of this Agreement. 
MLV will comply with all applicable law and regulations, including but not
limited to Regulation M, in connection with the transactions contemplated by
this Agreement, including without limitation, the issuance and sale through MLV
of the Placement Shares.

 

9.                                       Payment of Expenses.

 

(a)                                  The Company will pay all expenses incident
to the performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto and each Free
Writing Prospectus, in such number as MLV shall deem necessary, (ii) the
printing and delivery to MLV of this Agreement and such other documents as may
be required in connection with the offering, purchase, sale, issuance or
delivery of the Placement Shares, (iii) the preparation, issuance and delivery
of the certificates, if any, for the Placement Shares to MLV, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to MLV, (iv) the fees and disbursements of the counsel, accountants and
other advisors to the Company, (v) the fees and expenses of the transfer agent
and registrar for the Common Stock, (vi) the filing fees incident to any review
by FINRA of the terms of the sale of the Placement Shares, and (vii) the fees
and expenses incurred in connection with the listing of the Placement Shares on
the Exchange.

 

20

--------------------------------------------------------------------------------


 

(b)                                 If this Agreement is terminated by MLV in
accordance with the provisions of Section 13(a) hereof, the Company shall
reimburse MLV for all of its out-of-pocket expenses, including any fees and
disbursements of counsel for MLV, up to a maximum amount of $25,000.00.

 

10.                                 Conditions to MLV’s Obligations.  The
obligations of MLV hereunder with respect to a Placement will be subject to the
continuing accuracy and completeness of the representations and warranties made
by the Company herein, to the due performance by the Company of its obligations
hereunder, to the completion by MLV of a due diligence review of the Company
that is satisfactory to it in its reasonable judgment, and to the continuing
satisfaction (or waiver by MLV in its sole discretion) of the following
additional conditions:

 

(a)                                  Registration Statement Effective.  The
Registration Statement shall have become effective and shall be available for
the sale of all Placement Shares contemplated to be issued by any Placement
Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing: (i) receipt by the Company of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus which
have not, as of the time of such Placement, been so made; (ii) the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
or (iv) the occurrence of any event that requires the making of any changes in
the Registration Statement, the Prospectus or documents so that, in the case of
the Registration Statement, it will not contain any materially untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading and that, in
the case of the Prospectus, it will not contain any materially untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, which changes shall
not, as of the time of such Placement, have been so made.

 

(c)                                  No Misstatement or Material Omission.  MLV
shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in the reasonable opinion of MLV’s counsel is material, or omits to
state a fact that in MLV’s opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any material adverse change, on a consolidated basis,
in the authorized capital stock of the Company or any Material Adverse Effect,
or any development that would reasonably be expected to cause a

 

21

--------------------------------------------------------------------------------


 

Material Adverse Effect that, in each case, in the reasonable judgment of MLV,
would materially impair the ability of MLV to sell the Placement Shares
hereunder.

 

(e)                                  Legal Opinion.  MLV shall have received the
opinions of Company Counsel required to be delivered pursuant Section 7(m) on or
before the date on which such delivery of such opinions are required pursuant to
Section 7(m).

 

(f)                                    Comfort Letter.  MLV shall have received
the Comfort Letter required to be delivered pursuant Section 7(n) on or before
the date on which such delivery of such Comfort Letter is required pursuant to
Section 7(n).

 

(g)                                 Representation Certificate.  MLV shall have
received the certificate required to be delivered pursuant to Section 7(l) on or
before the date on which delivery of such certificate is required pursuant to
Section 7(l).

 

(h)                                 No Suspension.  Trading in the Common Stock
shall not have been suspended on the Exchange and the Common Stock shall not
have been delisted from the Exchange.

 

(i)                                     Securities Act Filings Made.  All
filings with the Commission required by Rule 424 under the Securities Act to
have been filed prior to the issuance of any Placement Notice hereunder shall
have been made within the applicable time period prescribed for such filing by
Rule 424.

 

(j)                                     Approval for Listing.  The Company shall
have submitted a notification for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.

 

(k)                                  No Termination Event.  There shall not have
occurred any event that would permit MLV to terminate this Agreement pursuant to
Section 13(a).

 

11.                                 Indemnification and Contribution.

 

(a)                                  Company Indemnification.  The Company
agrees to indemnify and hold harmless MLV, its partners, members, directors,
officers, employees and agents and each person, if any, who controls MLV within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act as follows:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or any amendment thereto), or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or arising
out of any untrue statement or alleged untrue statement of a material fact
included in any related Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

22

--------------------------------------------------------------------------------


 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, to the
extent of the aggregate amount paid in settlement of any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided that  any
such settlement is effected with the written consent of the Company, which
consent shall not unreasonably be delayed or withheld; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including the reasonable fees and disbursements of counsel),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by MLV
expressly for use in the Registration Statement (or any amendment thereto), or
in any related Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto).

 

(b)                                 MLV Indemnification.  MLV agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company who signed the Registration Statement, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company against any and all loss, liability, claim, damage and
expense whatsoever as incurred, arising out of or based upon untrue statements
or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendments thereto), the Prospectus (or any
amendment or supplement thereto) or any Issuer Free Writing Prospectus in
reliance upon and in conformity with information furnished to the Company in
writing by MLV expressly for use therein.

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 11 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 11, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 11 and (ii) any liability that it may have to any indemnified party
under the foregoing provision of this Section 11 unless, and only to the extent
that, such omission results in the forfeiture or material impairment of
substantive rights or defenses by the indemnifying party.  If any such action is
brought against any indemnified party and it notifies the indemnifying party of
its commencement, the indemnifying party will be entitled to participate in and,
to the extent that it elects by delivering written notice to the indemnified
party promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the

 

23

--------------------------------------------------------------------------------


 

defense of the action, with counsel reasonably satisfactory to the indemnified
party, and after notice from the indemnifying party to the indemnified party of
its election to assume the defense, the indemnifying party will not be liable to
the indemnified party for any legal or other expenses except as provided below
and except for the reasonable costs of investigation subsequently incurred by
the indemnified party in connection with the defense.  The indemnified party
will have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party and a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (3) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties.  It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties.  All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly after the indemnifying
party receives a written invoice relating to fees, disbursements and other
charges in reasonable detail.  An indemnifying party will not, in any event, be
liable for any settlement of any action or claim effected without its written
consent.  No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 11 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (2) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 11 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or MLV, the Company and MLV will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than MLV,
such as persons who control the Company within the meaning of the Securities Act
or Exchange Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and MLV may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and MLV on
the other hand.  The relative benefits received by the Company on the one hand
and MLV on the other hand shall be deemed to be in the same proportion as the
total net proceeds from the sale of the Placement

 

24

--------------------------------------------------------------------------------


 

Shares (net of Compensation to MLV but before deducting expenses) received by
the Company bear to the total compensation received by MLV from the sale of
Placement Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and MLV, on the other
hand, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering.  Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or MLV, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The Company and MLV agree that it would not be just and equitable if
contributions pursuant to this Section 11(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein.  The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this
Section 11(d) shall be deemed to include, for the purpose of this Section 11(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 11(c) hereof.  Notwithstanding the foregoing
provisions of this Section 11(d), MLV shall not be required to contribute any
amount in excess of the Compensation received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 11(d), any person who controls a party to this Agreement within the
meaning of the Securities Act or the Exchange Act, and any officers, directors,
partners, employees or agents of MLV, will have the same rights to contribution
as that party, and each officer and director of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof.  Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 11(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 11(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought.  Except for a
settlement entered into pursuant to the last sentence of Section 11(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 11(c) hereof.

 

12.                                 Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 11 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto, or of MLV herein, shall survive, as
of their respective dates, regardless of (i) any investigation made by or on
behalf of MLV, any controlling persons, or the Company (or any of their
respective officers, directors or controlling persons), (ii) delivery and
acceptance of the Placement Shares and payment therefor or (iii) any termination
of this Agreement.

 

25

--------------------------------------------------------------------------------


 

13.                                 Termination.

 

(a)                                  MLV may terminate this Agreement, by notice
to the Company, as hereinafter specified at any time (1) if there has been,
since the time of execution of this Agreement or since the date as of which
information is given in the Prospectus, any Material Adverse Effect, or any
development that is reasonably likely to result in a Material Adverse Effect,
that in the reasonable judgment of MLV would materially impair the ability of
MLV to market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (2) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any outbreak of hostilities or escalation thereof or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such that in the reasonable judgment of MLV, would materially
impair the ability of MLV to market the Placement Shares or to enforce contracts
for the sale of the Placement Shares, (3) if trading in the Common Stock has
been suspended or limited by the Commission or the Exchange, or if trading
generally on the Exchange has been suspended or limited, or minimum prices for
trading have been fixed on the Exchange, (4) if any suspension of trading of any
securities of the Company on any exchange or in the over-the-counter market
shall have occurred and be continuing, (5) if a major disruption of securities
settlements or clearance services in the United States shall have occurred and
be continuing, or (6) if a banking moratorium has been declared by either U.S.
Federal or New York authorities.  Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 9 (Payment of Expenses), Section 11 (Indemnification and Contribution),
Section 12 (Representations and Agreements to Survive Delivery), Section 18
(Governing Law and Time; Waiver of Jury Trial) and Section 19 (Consent to
Jurisdiction) hereof shall remain in full force and effect notwithstanding such
termination.  If MLV elects to terminate this Agreement as provided in this
Section 13(a), MLV shall provide the required notice as specified in Section 14
(Notices).

 

(b)                                 (i)                                     The
Company shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement.

 

(ii)                                  If MLV declines any commercially
reasonable placement notice pursuant to clause (i) of Section 2 of this
Agreement, then the Company shall have the right to terminate this Agreement by
giving written notice of termination to MLV.  Any such termination shall be
effective immediately upon a delivery of a termination notice by the Company to
MLV.

 

Any termination pursuant to Section 13(b) shall be without liability of any
party to any other party except that (i) with respect to any pending sale
through MLV for the Company, the obligations of the Company, including in
respect of Compensation of MLV, shall remain in full force and effect
notwithstanding such termination and (ii) the provisions of Section 9,
Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.

 

(c)                                  MLV shall have the right, by giving ten
(10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party

 

26

--------------------------------------------------------------------------------


 

except that the provisions of Section 9, Section 11, Section 12, Section 18 and
Section 19  hereof shall remain in full force and effect notwithstanding such
termination.

 

(d)                                 Unless earlier terminated pursuant to this
Section 13, this Agreement shall automatically terminate upon the earlier to
occur of (i) the two (2) year anniversary of the date hereof or (ii) the
issuance and sale of all of the Placement Shares through MLV on the terms and
subject to the conditions set forth herein, except that, in either such case,
the provisions of Section 9, Section 11, Section 12, Section 18 and Section 19
hereof shall remain in full force and effect notwithstanding such termination.

 

(e)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 13(a), (b), (c) or (d) above
or otherwise by mutual agreement of the parties.  Upon termination of this
Agreement, the Company shall not have any liability to MLV for any Compensation
with respect to any Placement Shares not otherwise sold by MLV under this
Agreement.

 

(f)                                   Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by MLV or the Company, as the
case may be.  If such termination shall occur prior to the Settlement Date for
any sale of Placement Shares, such Placement Shares shall settle in accordance
with the provisions of this Agreement.

 

14.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified, and
if sent to MLV, shall be delivered to:

 

McNicoll, Lewis & Vlak LLC

1251 Avenue of the Americas

New York, NY 10020

Attention:

General Counsel

Facsimile:

(212) 317-1515

Email:

dcolucci@mlvco.com

 

with a copy (which shall not constitute notice) to:

 

LeClairRyan, P.C.

830 Third Avenue

New York, NY 10022

Attention:

James T. Seery

Facsimile:

(973) 491-3415

Email:

James.Seery@leclairryan.com

 

and if to the Company, shall be delivered to:

 

Beacon Power Corporation
65 Middlesex Road

Tyngsboro, MA

 

27

--------------------------------------------------------------------------------


 

Attention: Chief Financial Officer

Telephone: 978-694-9121

Facsimile: (978) 694-9127

Email: spiezio@beaconpower.com

 

with a copy (which shall not constitute notice) to:

 

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199-7613

Attention: Albert L. Sokol

Telephone: 617-239-0100

Facsimile: 617-227-4420

Email: asokol@eapdlaw.com

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid). 
For purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

15.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and MLV and their
respective successors and the affiliates, controlling persons, partners,
members, officers, directors, employees and agents referred to in Section 11
hereof.  References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party.  Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.  Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.

 

16.                               Adjustments for Stock Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any share

 

28

--------------------------------------------------------------------------------


 

consolidation, stock split, stock dividend, corporate domestication or similar
event effected with respect to the Placement Shares.

 

17.                               Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) and the NDA (defined below)
constitutes the entire agreement of the parties with respect to the subject
matter hereof and thereof and supersede all other prior and contemporaneous
agreements and undertakings, both written and oral, among the parties hereto
with regard to the subject matter hereof and thereof.  Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and MLV.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

18.                               GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. 
SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

19.                               CONSENT TO JURISDICTION. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

29

--------------------------------------------------------------------------------


 

20.                               Use of Information.  MLV may not use any
information gained in connection with this Agreement and the transactions
contemplated by this Agreement, including due diligence, to advise any party
with respect to transactions not expressly approved by the Company.  MLV
acknowledges that any information gained in connection with this Agreement and
the transactions contemplated by this Agreement are subject to confidentiality
and other restrictions pursuant to the Nondisclosure Agreement dated July 10,
2011 (the “NDA”) and agrees to abide by the terms of the NDA.

 

21.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Delivery of an
executed Agreement by one party to the other may be made by electronic (pdf) or
facsimile transmission.

 

22.                               Effect of Headings.  The section and
Exhibit headings herein are for convenience only and shall not affect the
construction hereof.

 

23.                               Permitted Free Writing Prospectuses.  The
Company represents, warrants and agrees that, unless it obtains the prior
consent of MLV which shall not be unreasonably withheld, conditioned or delayed,
and MLV represents, warrants and agrees that, unless it obtains the prior
consent of the Company, it has not made and will not make any offer relating to
the Placement Shares that would constitute an Issuer Free Writing Prospectus, or
that would otherwise constitute a “free writing prospectus,” as defined in
Rule 405, required to be filed with the Commission.  Any such free writing
prospectus consented to by MLV or by the Company, as the case may be, is
hereinafter referred to as a “Permitted Free Writing Prospectus.”  The Company
represents and warrants that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping.  For
the purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 23 hereto are Permitted Free Writing
Prospectuses.

 

25.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

(a)                                 MLV is acting solely as agent in connection
with the public offering of the Placement Shares and in connection with each
transaction contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship between the Company or
any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and MLV, on the
other hand, has been or will be created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether or not MLV has advised
or is advising the Company on other matters, and MLV has no obligation to the
Company with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement;

 

(b)                                 it is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

 

30

--------------------------------------------------------------------------------


 

(c)                                  MLV has not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated by this
Agreement and it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate;

 

(d)                                 it is aware that MLV and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and MLV has no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; provided that MLV hereby agrees not to engage in any
such transaction which would cause its interests to be in direct conflict with
the best interests of the Company; and

 

(e)                                  it waives, to the fullest extent permitted
by law, any claims it may have against MLV for breach of fiduciary duty or
alleged breach of fiduciary duty in connection with the sale of Placement Shares
under this Agreement and agrees that MLV shall not have any liability (whether
direct or indirect, in contract, tort or otherwise) to it in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on its
behalf or in right of it or the Company, employees or creditors of Company,
other than in respect of MLV’s obligations under this Agreement and to keep
information provided to MLV and MLV’s counsel by the Company confidential to the
extent not otherwise publicly-available.

 

26.                               Definitions.  As used in this Agreement, the
following terms have the respective meanings set forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares.

 

“Rule 163,” “Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,”
“Rule 424(b),” “Rule 430B,” and “Rule 433” refer to such rules under the
Securities Act Regulations.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by MLV outside of
the United States.

 

31

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

32

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
MLV with respect to the subject matter hereof, please so indicate in the space
provided below for that purpose, whereupon this letter shall constitute a
binding agreement between the Company and MLV.

 

 

Very truly yours,

 

 

 

BEACON POWER CORPORATION

 

 

 

 

 

By:

/s/ James M. Spiezio

 

 

Name:

James M. Spiezio

 

 

Title:

Chief Financial Officer

 

 

 

 

 

ACCEPTED as of the date first-above written:

 

 

 

MCNICOLL, LEWIS & VLAK LLC

 

 

 

 

 

By:

/s/ Patricia McNicoll

 

 

Name:

Patricia McNicoll

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

--------------------------------------------------------------------------------

 

FORM OF PLACEMENT NOTICE

 

--------------------------------------------------------------------------------

 

From:

Beacon Power Corporation

 

 

 

 

cc:

[                                   ]

 

 

 

 

To:

McNicoll, Lewis & Vlak LLC

 

 

Attention: Patrice McNicoll

 

 

 

 

Subject:

At Market Issuance—Placement Notice

 

 

 

 

Gentlemen:

 

 

 

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Beacon Power Corporation (the “Company”) and
McNicoll, Lewis & Vlak LLC (“MLV”), dated August     , 2011, the Company hereby
requests that MLV sell up to                          of the Company’s Common
Stock, 0.01 par value per share, at a minimum market price of $           per
share, during the time period beginning [month, day, time] and ending [month,
day, time].

 

[The Company may include such other sales parameters as it deems appropriate.]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

--------------------------------------------------------------------------------

 

Compensation

 

--------------------------------------------------------------------------------

 

The Company shall pay to MLV in cash, upon the sale of Placement Shares pursuant
to this Agreement, an amount equal to 3.0% of the gross proceeds from the sale
of Placement Shares.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

--------------------------------------------------------------------------------

 

Notice Parties

 

--------------------------------------------------------------------------------

 

The Company

 

F. William Capp

 

James M. Spiezio

 

MLV

 

Randy Billhardt

 

Dean Colucci

 

Ryan Loforte

 

Patrice McNicoll

 

--------------------------------------------------------------------------------


 

EXHIBIT 7(l)

 

Form of Representation Date Certificate

 

This Officer’s Certificate (this “Certificate”) is executed and delivered
pursuant to Section 7(l) of the At Market Issuance Sales Agreement (the
“Agreement”), dated August [·], 2011, and entered into between Beacon Power
Corporation (the “Company”) and McNicoll, Lewis & Vlak LLC.  All capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Agreement.

 

The undersigned, a duly appointed and authorized officer of the Company, having
made reasonable inquiries to establish the accuracy of the statements below and
having been authorized by the Company to execute this certificate on behalf of
the Company, hereby certifies as follows:

 

1.                                       As of the date of this Certificate,
(i) the Registration Statement does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading and
(ii) neither the Registration Statement nor the Prospectus contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading and (iii) no event
has occurred as a result of which it is necessary to amend or supplement the
Prospectus in order to make the statements therein not untrue or misleading.

 

2.                                       Each of the representations and
warranties of the Company contained in the Agreement were true and correct in
all material respects when originally made, and, except for those
representations and warranties that speak solely as of a specific date, are true
and correct as of the date of this Certificate.

 

3.                                       Except as waived by MLV in writing,
each of the covenants required to be performed by the Company in the Agreement
on or prior to the date of the Agreement, this Representation Date, and each
such other date prior to the date hereof as set forth in the Agreement, has been
duly, timely and fully performed in all material respects and each condition
required to be complied with by the Company on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement has been duly, timely and fully complied
with in all material respects.

 

4.                                       Subsequent to the date of the most
recent financial statements in the Prospectus, and except as described in the
Prospectus, including Incorporated Documents, there has been no Material Adverse
Effect.

 

5.                                       No stop order suspending the
effectiveness of (a) the Registration Statement or of any part thereof or
(b) the qualification or registration of the Placement Shares under the
securities or Blue Sky laws of any jurisdiction has been issued, and, to the
Company’s knowledge, no proceedings for that purpose have been instituted or are
pending or threatened by any securities or other governmental authority
(including, without limitation, the Commission).

 

--------------------------------------------------------------------------------


 

The undersigned has executed this Officer’s Certificate on behalf of the Company
as of the date written below.

 

 

BEACON POWER CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 6(g)

 

Subsidiaries

 

Beacon Power Securities Corporation

 

Stephentown Holding LLC

 

Stephentown Regulation Services LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT 23

 

Permitted Free Writing Prospectuses

 

--------------------------------------------------------------------------------